Citation Nr: 1146588	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-36 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected spinal compression fracture at T - 10 (hereinafter a thoracolumbar spine disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2008 to March 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the January 2010 decision, the denied the Veteran's claims of entitlement to service connection for right and left hip disorders and granted the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability; a 10 percent evaluation was assigned, effective April 27, 2009.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

As will be further discussed below, in a March 2011 statement, the Veteran withdrew her appeals for service connection for a right hip disorder and for a left hip disorder.  However, the Veteran also asserted that she wished to file new claims of entitlement to service connection for right and left hip strains.  See a March 2011 statement from the Veteran.  Accordingly, the January 2010 rating decision became final with respect to these claims, and the RO initiated development of the Veteran's right and left hip strain claims under the provisions of 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) pertaining to "new" and "material" evidence.  See U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  The RO denied the Veteran's right and left hip claims in a June 2011 rating decision.  The Veteran has yet, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, those issues are currently not on appeal.  

Further, the Veteran in the instant case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See the October 2009 ECA Agreement and Waiver of Rights.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  38 C.F.R. §§ 20.1500-20.1510 (2011).  

If a participant in the ECA submits new evidence after the issuance of a SOC, the participant, by virtue of executing a valid Agreement and Waiver of Rights, is deemed to have knowingly and voluntarily waived agency of original jurisdiction review of such evidence and issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1508(b)(2) (2011).  However, if the Veteran fails to waive consideration of such evidence, the claimant's participation in the Initiative will be impliedly revoked as if the claimant had expressly revoked his or her participation in the Initiative as per 38 C.F.R. § 20.1509(b).  See 38 C.F.R. § 20.1509(b) and 38 C.F.R. § 20.1509(c)(2).  

In the present case, following the August 2010 statement of the case (SOC), the Veteran submitted additional pertinent evidence which has been associated with the claims file.  In a December 2010 statement, the Veteran specifically stated that she did not waive initial RO review of this evidence as per 38 C.F.R. §§ 19.9, 20.1304(c)(2011).  A February 2011 memorandum from a RO employee reflects that the Veteran's participation in the ECA program had been revoked under 38 C.F.R. § 20.1509(c)(2), recounted above.  

The issue of entitlement to an initial evaluation in excess of 10 percent for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In a March 2011 statement, and prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw her appeal for the issues of entitlement to service connection for a right hip disorder and for a left hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a left hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In this case, prior to the promulgation of a decision, the Veteran indicated in a March 2011 statement that she wished to withdraw her appeal for the issues of entitlement to service connection for a right hip disorder and for a left hip disorder.  Therefore, the Veteran's March 2011 statement has been accepted as a withdrawal of the appeal concerning these issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As such, the Veteran has withdrawn the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Additionally, as the Veteran has requested that these claims be withdrawn, it is unnecessary to discuss VCAA duties with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for the issues of entitlement to service connection for a right hip disorder and for a left hip disorder, and they are dismissed.


ORDER

The issue of entitlement to service connection for a right hip disorder is dismissed.  

The issue of entitlement to service connection for a left hip disorder is dismissed.  


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to obtain outstanding VA treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran was afforded a VA examination in November 2009 in connection with her claim for an increased evaluation for a service-connected thoracolumbar spine disability.  The November 2009 VA examination report reflects that x0-ray testing dated in August 2008 reflected a compression fracture at T - 10.  See an August 2008 x-ray report.  However the November 2009 VA examination report reflects and the Veteran asserts that x-ray testing could not be performed at the November 2009 VA examination because the Veteran was pregnant.  See the November 2009 VA examination report and a February 2010 statement from the Veteran.  Moreover, the evidence of record reflects that the Veteran's service-connected thoracolumbar spine disability has worsened since that examination.  Specifically, while the November 2009 VA examination report reflects that the Veteran did not suffer from back spasms and denied neurological symptomatology associated with her service-connected thoracolumbar spine disability, an April 2011 VA outpatient treatment record reflects that the Veteran complained of back spasms as well as numbness and tingling in her legs.  See an April 2011 VA outpatient treatment record.  

VA's General Counsel has indicated that when medical evidence reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board concludes that the Veteran should be afforded another VA examination to determine the current severity and manifestations of the Veteran's service-connected thoracolumbar spine disability.  

As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA Facilities in Ft. Meade, Nebraska, and Hot Springs, Nebraska.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment records associated with the Veteran's VA claims file from Hot Springs, Nebraska, and Ft. Meade, Nebraska, and dated in March 2011 and May 2011, respectively.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain updated VA treatment records from the VA facility at Ft. Meade, Nebraska, dated from May 2011 through the present and from the VA facility in Black Falls, Nebraska, dated from March 2011 through the present.  

2.  The RO/AMC must schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected thoracolumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include neurological testing (nerve conduction study (NCS) and/or an electromyography (EMG) testing).  Additionally, x-rays of the Veteran's thoracic and lumbar spine segments must be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected thoracolumbar spine disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include the range of motion of the thoracolumbar spine in degrees, neurological manifestations and the occurrence and total duration of any incapacitating episodes.  The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also identify all neurological manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the Veteran's claims should be reviewed by the RO/AMC on the basis of additional evidence. If any benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


